United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.H., Appellant
and
DEPARTMENT OF THE AIR FORCE, HILL
AIR FORCE BASE, Ogden, UT, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 16-0906
Issued: November 9, 2016

Case Submitted on the Record

ORDER REMANDING CASE
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

On March 25, 2016 appellant filed a timely appeal of a March 8, 2016 merit decision of
the Office of Workers’ Compensation Programs (OWCP) denying appellant’s claim for
compensation. The Board docketed the appeal as File No. 16-0906.
On August 10, 2015 appellant filed an occupational disease or illness claim (Form CA-2)
alleging that he sustained emotional conditions, as well as headaches, nausea, dizziness, and
balance problems, as a result of his federal employment. OWCP denied this claim by decision
dated September 22, 2015, finding that appellant did not establish the alleged work factors.
Appellant requested a review of the written record by an OWCP hearing representative. In a
decision dated March 8, 2016, an OWCP hearing representative affirmed the September 22, 2015
decision.
The Board, having duly considered the matter, concludes that the case is not in posture
for decision. OWCP procedures provide that cases should be combined when correct
adjudication of the issues depends on frequent cross-reference between files.1 The record
indicates appellant had a prior claim for right shoulder and lumbar injuries on January 24, 2013
1

Federal (FECA) Procedure Manual, Part 2 -- Claims, File Maintenance & Management, Chapter 2.400.8(c)
(February 2000).

in OWCP File No. xxxxxx246. Appellant’s claim in the instant case is that there were errors in
returning him to light-duty work following the January 24, 2013 injuries, and that an employing
establishment physician altered his work restrictions. The September 22, 2015 OWCP decision
indicates the prior claim was reviewed, without discussion of specific evidence, and then asserts
that the current claim should be considered a consequential injury claim. It is well established
that in situations where there is a consequential injury, case records should be combined.2
The case records have not been administratively combined. As the record before the
Board does not contain the evidence from the prior claim, the Board is unable to properly
adjudicate the issues presented. Appellant’s current claim is based on alleged actions and
evidence from the prior claim, and is unclear what evidence from the prior claim may be
relevant, or what evidence was reviewed by OWCP. The Board finds that the case is not in
posture for a decision as the record before the Board is incomplete and would not permit an
informed adjudication of the case by the Board. The case must be remanded to OWCP to
combine the files and for further reconstruction and assemblage deemed necessary, to be
followed by an appropriate decision.
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated March 8, 2016 is set aside and the case remanded to OWCP for
further action consistent with this order of the Board.
Issued: November 9, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

2

See M.M., Docket No. 14-0617 (issued September 25, 2015); see also W.B., Docket No. 15-1751 (issued
March 8, 2016).

2

